         Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 1 of 14




Frederick J. Hahn, III – Wyoming State Bar No. 6-4190
HAWLEY TROXELL ENNIS & HAWLEY LLP
2010 Jennie Lee Drive
Idaho Falls, ID 83404
Telephone: 208-529-3005
Facsimile: 208-529-3065
Email: fhahn@hawleytroxell.com


John F. Kurtz, Jr., ISB No. 2396, CA No. 82181 (Pro Hac Vice)
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 W. Main Street, Suite 1000
Boise, ID 83702
Telephone: 208-344-6000
Facsimile: 208-954-5232
Email: jkurtz@hawleytroxell.com


Attorney for Plaintiff


                           UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF WYOMING


SAFEWAY STORES 46, INC.,

               Plaintiff                           CASE NO. 19-CV-143-R

vs.
                                                   PLAINTIFF’S REPLY MEMORANDUM
WY PLAZA, L.C.,                                    IN SUPPORT OF PLAINTIFF’S
                                                   MOTION FOR SUMMARY JUDGMENT
               Defendant




PLAINTIFF’S REPLY MEMORANDUM
                                                                      49359.0004.13137392.2
       Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 2 of 14




                                            TABLE OF CONTENTS
                                                                                                                                  Page

I.     INTRODUCTION ....................................................................................................... 1

II.    STATEMENT OF FACTS .......................................................................................... 2

III.   ARGUMENT ............................................................................................................... 5

       A.        The Undisputed Record in this Case Supports Safeway’s Motion
                 for Summary Judgment on Safeway’s Claims for Breach of
                 Contract, Breach of the Covenant of Good Faith and Fair Dealing
                 and for Declaratory Judgment.......................................................................... 5

       B.        Safeway’s Claims Are Not Barred by Wyoming’s Statute of
                 Limitations ....................................................................................................... 5

       C.        Safeway’s Claims for Money Paid by Mistake and Money Had
                 and Received Are Allowed Under Wyoming Law and Are Fully
                 Supported by the Record in this Case .............................................................. 6

       D.        There Are No Genuine Issues of Material Fact that Preclude
                 Safeway’s Claim for Declaratory Judgment in this Case ................................ 7

IV.    CONCLUSION .......................................................................................................... 10




                                                              -i-
                                                                                                              49359.0004.13137392.2
            Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 3 of 14




                                               TABLE OF AUTHORITIES


Cases

Messersmith v. G.T. Murray & Co.,
667 P.2d 655 (Wyo. 1983) .......................................................................................................... 4, 6

Parkhurst v. Boykin,
94 P. 3d 450 (Wyo. 2004) ............................................................................................................... 8

Other Authorities

RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 6 (2011) ................ 4, 6, 7, 8

RESTATEMENT OF THE LAW, RESTITUTION, § 59 ............................................................................. 7




                                                                  - ii -
                                                                                                                49359.0004.13137392.2
        Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 4 of 14




                                   I.      INTRODUCTION

       As discussed in Safeway’s Memorandum in Support of Motion for Summary Judgment

(“Safeway’s Memorandum “) (Dkt. 23-1) and Plaintiff’s Opposition to Defendant’s Motion for

Summary Judgment (“Safeway’s Opposition”) (Dkt. 28), Safeway’s claims in this case fall into

three categories. The first category is for the recovery of the amounts mistakenly paid by

Safeway for Percentage Rent for the calendar years 2012 through 2017, which total

$670,872.94.1 Safeway seeks prejudgment interest on that amount at the rate 10% per annum

for the period after Safeway made a demand for repayment on November 7, 2018.

       The second category is the recovery of amounts paid by Safeway under protest and a

reservation of rights after WY Plaza disputed Safeway’s had any right to setoff Percentage Rent

otherwise due in accordance with Section 20 of the Lease. Those amounts were $122,340.04 for

calendar year 2018 and $119,369.23 for calendar year 2019, for a total of $241,709.27. Safeway

also seeks prejudgment interest of 10% per annum from the dates of those payments.

       The third category is for Percentage Rent for calendar years 2020 and after for which

Safeway claims it is entitled to a declaratory judgment that no Percentage Rent will be due from

Safeway to WY Plaza until Safeway has offset the Addition Cost, plus accrued interest at the rate

of 7.26% since May 1, 2001 in accordance with Article 20 of the Lease.

       Although WY Plaza has argued that there are factual issues that preclude summary

judgment in Safeway’s favor, WY Plaza did not file a single declaration or affidavit with its

Motion for Summary Judgment or in opposition to Safeway’s Motion.




1 Safeway no longer seeks to recover the mistaken payment of Percentage Rent made during the
years 2005 to 2008 in the amount of $89,541. See Safeway’s Opposition at FN 4.



PLAINTIFF’S REPLY MEMORANDUM - 1
                                                                                49359.0004.13137392.2
         Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 5 of 14




                                II.    STATEMENT OF FACTS

       As discussed in Safeway’s Memorandum, the Lease terms clearly support the conclusion

that Safeway has never been contractually obligated to pay Percentage Rent to WY Plaza as a

result of the Safeway Addition constructed in 2001 and WY Plaza has not argued otherwise.

       Article 20 of the Lease addresses reimbursement of Safeway’s construction costs for any

addition to the Leased Premises. Article 20(d) of the Lease allows Safeway to deduct from its

annual percentage rent obligation the Addition Cost paid by Safeway, plus interest at the

Industrial “A” rated bond rate (long-term) in effect at the time of completion, until all of the

Addition Cost and interest has been fully recovered by Safeway.

       On March 20, 2002, WY Plaza and Safeway entered into the Fifth Shopping Center

Lease Modification Agreement (“Fifth Modification”) pursuant to which they expressly agreed

that Safeway had expanded the Leased Premises by 7,550 square feet of building area, which

expansion was completed on May 1, 2001, and that the total actual cost of the building addition

to the Leased Premises constructed by Safeway was established to be $2,577,717.00 (“Addition

Cost”). Miller Dec., ¶ 9, Exh. 8. The Fifth Modification also provided in Paragraph 8: “Except

as modified by this Fifth Shopping Center Lease Modification Agreement, the Lease, as

previously modified, remains unchanged and in full force and effect.” Miller Dec., ¶ 9, Exh. 8.

       Since May 1, 2001, interest on the Addition Cost has accrued at the Industrial “A” rated

bond rate (long term) of 7.26% per annum, resulting in a total of $6,180,077.51 available as an

offset against Percentage Rent as of July 27, 2020, with a per diem rate of $512.72 after that

date. Declaration of Rhet Hulbert (“Hulbert Dec.”), ¶¶ 3 & 4.

       It is undisputed that Safeway has never setoff any portion of the Addition Cost or the

interest accruing on that Addition Cost against Percentage Rent. Safeway mistakenly made

Percentage Rent payments from 2012 to 2017. Safeway discovered those mistakes and notified


PLAINTIFF’S REPLY MEMORANDUM - 2
                                                                                  49359.0004.13137392.2
         Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 6 of 14




WY Plaza on November 7, 2018 in a letter seeking recovery of those mistaken payments. Miller

Dec. ¶ 23, Exh. 14.

       By reviewing its records and discussing the procedures that should have been used to

avoid those mistaken payments, with the involvement of an employee employed by Safeway

since 1999, Safeway was able to determine that the mistaken payments occurred because an

internal Form RE-55 Real Estate Information Transmittal was not properly prepared, which

resulted in the Safeway accounting department, responsible for rent payments to WY Plaza, to

mistakenly make payments for Percentage Rent when no such payments were due pursuant to the

Lease. Declaration of Thomas Hanavan (“Hanavan Dec.”) ¶¶ 1-10.

       In response to Mr. Hanavan’s cogent explanation of how the mistake occurred, WY Plaza

suggests the explanation is somehow deficient. Such a suggestion is without merit.

Mr. Hanavan’s and Lynn Miller’s declarations provide a clear explanation of how the mistake

occurred and WY Plaza presents no evidence to the contrary.

       Further concerning the alleged inequities as argued by WY Plaza, first and foremost, any

monies recovered by Safeway for Percentage Rent paid in calendar years 2012 through 2017 are

monies that Safeway paid, mistakenly, to WY Plaza. Any award of interest is simply

reimbursement to Safeway of the loss of use of the money it had paid by mistake. Any

attorneys’ fee award is because Safeway was forced to spend money in litigation, to its

conclusion, as WY Plaza has denied Safeway’s claim both for reimbursement of Percentage Rent

paid by mistake and for the right to offset the Addition Cost against future Percentage Rent.

With its argument, WY Plaza also fails to acknowledge that Safeway, at its expense, undertook

an extensive remodel of WY Plaza’s building, which construction project added 7,550 square

feet of building. Thus, WY Plaza seeks to reap the benefit of the substantially remodeled and




PLAINTIFF’S REPLY MEMORANDUM - 3
                                                                                49359.0004.13137392.2
         Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 7 of 14




enlarged building, with an increase in rent, and an increase in Safeway’s pro rata share of

common area expenses, because of the additional square feet, all at Safeway’s expense despite

the plain and clear language of the Lease entitling Safeway to slowly recover the cost of the

project through an offset of the annual Percentage Rent payments. It is inequitable to allow WY

Plaza to reap these benefits, particularly where the payments with which Safeway seeks to

recover are within Wyoming’s 10-year statute of limitations. Notably, WY Plaza has offered no

evidence of harm or detrimental reliance with its defense.

       WY Plaza also suggests that Safeway should be precluded from recovering the

Percentage Rent payments made by mistake because Safeway did not physically prepare an

internal accounting record entitled “amortization account,” until 2018. However, that Safeway

did not actually maintain such an account is not relevant or necessary for Safeway’s claims in

this case. The “amortization account” is nothing more than a simple calculation that begins with

the Addition Cost, which WY Plaza and Safeway expressly agreed in the Fifth Modification was

$2,577,717.00 as of May 1, 2001, and then accrues interest on that amount at the Industrial “A”

rated bond rate (long term) in effect at that time. That Safeway did not actually write those

numbers down in an accounting record prior to identifying the mistaken payments in 2018 is of

no consequence.

       Finally, WY Plaza suggests, without citation to authority, that Safeway should not prevail

on its claims because it mistakenly paid Percentage Rent. That argument, for which WY Plaza

cites no authority, is directly refuted by the numerous legal authorities relied upon by Safeway,

including the Wyoming Supreme Court’s decision in Messersmith v. G.T. Murray & Co., 667

P.2d 655 (Wyo. 1983) and the Restatement (Third) of Restitution and Unjust Enrichment § 6

(2011) directly supporting Safeway’s right to restitution of the mistaken payments made from




PLAINTIFF’S REPLY MEMORANDUM - 4
                                                                                49359.0004.13137392.2
         Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 8 of 14




2012 to 2018. WY Plaza never responds to those authorities that are discussed in Safeway’s

Memorandum at pages 12-21 and in Safeway’s Opposition at pages 8-11.

                                      III.    ARGUMENT

A.     The Undisputed Record in this Case Supports Safeway’s Motion for Summary
       Judgment on Safeway’s Claims for Breach of Contract, Breach of the Covenant of
       Good Faith and Fair Dealing and for Declaratory Judgment

       At pages 5 and 6 of WY Plaza’s Opposition, WY Plaza repeats some of its arguments

made in WY Plaza’s Memorandum at pages 11-16. Safeway has previously addressed those

arguments in Safeway’s Memorandum at pages 17-18 and 23-24 and in Safeway’s Opposition at

pages 11-15. It is particularly noteworthy that WY Plaza has never argued, nor would it have

any good faith basis for doing so, that Safeway did not have the contractual right under the

express terms of Section 20 of the Lease to set off the Addition Cost and interest from the

Percentage Rent otherwise due. As discussed in Safeway’s Memorandum and Safeway’s

Opposition, Safeway’s right to restitution of the mistaken payments made for calendar years

2012 to 2017 is clearly allowed pursuant to its claims for payment by mistake and money had

and received. However, as discussed in Safeway’s prior memoranda, the payments in 2018 and

2019 were made under protest and reservation of rights because of WY Plaza’s unsupportable

position that Safeway is forever precluded from setting off the Addition Cost and interest from

Percentage Rent because of the 2011 Estoppel Certificate and other reasons described in WY

Plaza’s response to Safeway’s claims. By taking that position WY Plaza has breached the Lease

and the covenant of good faith and fair dealing.

B.     Safeway’s Claims Are Not Barred by Wyoming’s Statute of Limitations

       At pages 6-7 of WY Plaza’s Opposition, WY Plaza argues that Safeway’s claims are

barred by the ten year statute of limitations in Wyo. Stat. § 1-3-105(a)(i). This is the same

argument that WY Plaza made in WY Plaza’s Memorandum at pages 8-11.


PLAINTIFF’S REPLY MEMORANDUM - 5
                                                                                 49359.0004.13137392.2
         Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 9 of 14




       Safeway responded to WY Plaza’s statute of limitations argument in Safeway’s

Opposition at pages 7-11. WY Plaza has never responded to those arguments and the authorities

relied upon by Safeway. Safeway respectfully refers the Court to Safeway’s arguments, which

clearly rebut that Safeway’s claims are barred by the ten year statute of limitations.

C.     Safeway’s Claims for Money Paid by Mistake and Money Had and Received Are
       Allowed Under Wyoming Law and Are Fully Supported by the Record in this Case

       At pages 6-7 of WY Plaza’s Opposition, WY Plaza argues that Safeway’s claims for

money paid by mistake and for money had and received and for Safeway’s payments made under

protest and reservation of rights are precluded because there is a written contract between

WY Plaza and Safeway. That argument is essentially identical to the argument made in WY

Plaza’s Memorandum at pages 16-19.

       WY Plaza’s argument has already been addressed in Safeway’s Memorandum at pages

12-21 and in Safeway’s Opposition at pages 15-20. It is particularly noteworthy that WY Plaza

has failed to provide any argument in opposition to Safeway’s reliance on the Wyoming

Supreme Court’s decision in Messersmith v. G.T. Murray & Co., 667 P.2d 655 (Wyo. 1983), the

Restatement (Third) of Restitution and Unjust Enrichment § 6 (2011) and the numerous other

authorities discussed in Safeway’s Memorandum and Safeway’s Opposition.

       As discussed in Safeway’s Opposition at pages 15-16, WY Plaza argued in WY Plaza’s

Memorandum, at the bottom of page 16, that: “Wyoming has not – to WY Plaza’s knowledge –

recognized a civil cause of action for “Money Paid by Mistake,” though it has discussed such an

idea in broad strokes.” As pointed out by Safeway, in making that statement, WY Plaza ignores

the Wyoming Supreme Court’s decision in Messersmith v. G.T. Murray & Co., 667 P.2d 655

(Wyo. 1983), which directly supports Safeway’s claims for restitution of the Percentage Rent




PLAINTIFF’S REPLY MEMORANDUM - 6
                                                                                  49359.0004.13137392.2
           Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 10 of 14




payments made by mistake for calendar years 2012 to 2017 and Messersmith’s reliance on

Restatement of the Law, Restitution, § 59, p. 32:

                A person who has conferred a benefit upon another by mistake is
                not precluded from maintaining an action for restitution by the fact
                that the mistake was due to his lack of care.

       WY Plaza also fails to address any of Safeway’s arguments that are directly supported by

the Restatement (Third) of Restitution and Unjust Enrichment § 6 (2011) and the numerous other

authorities cited by Safeway in Safeway’s Memorandum at pages 12-21 and in Safeway’s

Opposition at pages 15-20.

       Safeway is entitled to summary judgment on its claims for payment by mistake and

money had and received for restitution of the payments mistakenly made for calendar years 2012

to 2017.

D.     There Are No Genuine Issues of Material Fact that Preclude Safeway’s Claim for
       Declaratory Judgment in this Case

       At pages 9-16 of WY Plaza’s Opposition, WY Plaza argues that there are significant

factual issues that preclude summary judgment in favor of Safeway. However, WY Plaza has

failed to submit a single declaration or affidavit in support of the “facts” that it suggests need to

be resolved.

       WY Plaza argues that because an amortization account was not set up by Safeway until

November 2018 that factual issues exist relative to the balance of the account and the accrual of

interest on that account. There is no factual dispute that needs to be resolved on that issue. It is

undisputed that the parties agreed to the Addition Cost in the Fifth Modification, with the date of

completion of the project being May 1, 2001. Safeway identified Rhet Hulbert as an expert

witness who has opined that the Industrial “A” rated bond rate (long term) in effect on May 1,

2001 was 7.26% and that the total amount of the Addition Cost and accrued interest as of



PLAINTIFF’S REPLY MEMORANDUM - 7
                                                                                   49359.0004.13137392.2
        Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 11 of 14




July 27, 2020 available as offset against Percentage Rent was $6,180,077.51, which continues to

accrue at the rate of $512.72 per day. Hulbert Dec., ¶¶ 1-5, Exh. 1. WY Plaza never identified

an expert witness and has never identified any evidence to the contrary.

       WY Plaza argues that factual questions exist relating to WY Plaza’s affirmative defense

of estoppel. In support, WY Plaza cites Parkhurst v. Boykin, 94 P. 3d 450, 460 (Wyo. 2004)

(“Equitable estoppel is the effect of the voluntary conduct of a party whereby he is absolutely

precluded from asserting rights which might otherwise have existed as against another person

who has in good faith relied upon such conduct and has been led thereby to change is position for

the worse”). However, WY Plaza has failed to present any evidence that WY Plaza “relied upon

such conduct and has been led thereby to change is position for the worse.” WY Plaza received

payments it was not entitled to receive and, if Safeway is successful recovering those payments,

WY Plaza will have still had the free use of that money from the date the mistaken payments

were made until Safeway demanded repayment in November 2018. The failure to provide such

evidence in opposition to Safeway’s Motion is fatal to WY Plaza’s argument.

       WY Plaza argues there is an issue whether WY Plaza suffered some detriment because

Safeway voluntarily paid the Percentage Rent. That argument fails for two separate reasons.

First, as discussed in Restatement (Third) Restitution and Unjust Enrichment, § 6, comment e,

the payments made mistakenly by Safeway were not “voluntary payments.” Moreover, WY

Plaza has failed to present any evidence explaining how it would suffer any unfairness if

required to return the payments for Percentage Rent that it was never owed. Indeed, WY Plaza’s

unsupported argument that it paid taxes on that income is obviously disingenuous. WY Plaza is

a limited liability company that is a pass through entity for income tax purposes. Further, even if

it had paid taxes on the income, WY Plaza has not asserted it would not be entitled to a tax




PLAINTIFF’S REPLY MEMORANDUM - 8
                                                                                49359.0004.13137392.2
           Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 12 of 14




deduction with regard to any monies repaid. WY Plaza makes other arguments, such as owner

distributions, yet this is mere counsel conjecture as these assertions are made without evidentiary

support.

       WY Plaza next argues that Safeway expressly acknowledged in an Estoppel Certificate

dated August 2, 2011 a position that is diametrically opposed to the position that Safeway is

asserting in this case. That argument is frivolous. 2 That Estoppel Certificate is attached to the

Declaration of Lynn Miller, ¶ 24, Exh. 15, and was the principal document relied upon by WY

Plaza’s Associate General Counsel for claiming that Safeway had no right to recover past

Percentage Rent payments or to offset future Percentage Rent payments. However, that Estoppel

Certificate, which was signed on August 2, 2011, is irrelevant to Safeway’s claims for recovery

of the mistaken Percentage Rent payments made in 2012 to 2017 and Percentage Rent payments

after those dates. That Estoppel Certificate simply provides in Paragraph 9: “To Safeway’s

knowledge, there are no defaults under the Lease by Lessor,” and Paragraph 11 provides:

                To Safeway’s knowledge, there are no current default-related
                credits. Pursuant to a compromise agreement between Lessor and
                Lessee, the overpayment of percentage rent for the period 2005
                through 2008, amounting to $228,989.00 is to be offset from future
                percentage rents due. To date an overpayment of percentage rent
                amounting to $157,402.00 remains to be offset.

Thus, the August 2, 2011 Estoppel Certificate is not relevant to Safeway’s claims in this case and

does not result in a factual issue that precludes summary judgment.

       Finally, WY Plaza argues that there are factual disputes on its affirmative defenses of

accord and satisfaction, waiver, laches and mitigation of damages. Of course, WY Plaza has the




2 The August 2, 2011 Estoppel Certificate is discussed in Safeway’s Opposition at pages 14-15.




PLAINTIFF’S REPLY MEMORANDUM - 9
                                                                                 49359.0004.13137392.2
        Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 13 of 14




burden of proof on each of those affirmative defenses. WY Plaza has failed to cite any evidence

in support of those affirmative defenses.

        Moreover, none of the above referenced affirmative defenses has any applicability to the

issues presented in Safeway’s motion for summary judgment on its motion for declaratory relief.

As discussed in Safeway’s Memorandum at pages 23-24, Safeway seeks a declaratory judgment

that it has the right to deduct from Percentage Rent otherwise due under the Lease the Addition

Cost and interest accrued on that amount until the total of those two amounts equals zero. Those

amounts have been calculated by Safeway’s expert witness, Rhet Hulbert and have never been

challenged.

        The undisputed record is that Safeway has never setoff any portion of the Addition Cost

or interest against Percentage Rent. As a result, the total of the actual cost of the Safeway

Addition, in the amount of $2,577,717.00, plus accrued interest in the amount of $3,615,178.51,

which results in a balance of $6,180,077.51 as of July 27, 2020 that accrues at $512.72 per day

thereafter, until there is a zero balance. Hulbert Dec. ¶ 2, 3 and 4, Exh. 1. WY Plaza has never

presented any evidence challenging the accuracy of those calculations.

                                      IV.    CONCLUSION

        For the reasons discussed above, in Safeway’s Memorandum and Safeway’s Opposition,

Safeway’s Motion should be granted and WY Plaza’s Motion should be denied.

DATED: September 11, 2020

HAWLEY TROXELL ENNIS & HAWLEY LLP                   HAWLEY TROXELL ENNIS & HAWLEY LLP


By                                                  By /s/ John F. Kurtz, Jr.
     FREDERICK J. HAHN, III,                           JOHN F. KURTZ, JR.
     Wyoming State Bar No. 6-4190                      ISB No. 2396, CA No. 82181 (Pro Hac Vice)
     Attorney for Plaintiff                            Attorney for Plaintiff




PLAINTIFF’S REPLY MEMORANDUM - 10
                                                                                  49359.0004.13137392.2
       Case 2:19-cv-00143-KHR Document 29 Filed 09/11/20 Page 14 of 14




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of September, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Lucas Buckley                                  [ ] U.S. Mail, postage prepaid
HATHAWAY & KUNZ, LLP                           [ ] Hand Delivery
P.O. Box 1208                                  [ ] Overnight Mail
Cheyenne, WY 82003-1208                        [ ] Facsimile: (307) 634-0985
                                               [X] E-mail: lbuckley@hkwyolaw.com




                                           ____/s/ Frederick J. Hahn, III_________________
                                           FREDERICK J. HAHN, III




PLAINTIFF’S REPLY MEMORANDUM - 11
                                                                             49359.0004.13137392.2
